JOHNSON, Judge,
dissenting.
Because I find that Larson has failed to state a cause of action, I would affirm the trial court’s order which granted Diveglia’s preliminary objections and dismissed the complaint for support. Moreover, I conclude that the Majority has inappropriately expanded the definition of standing to include Larson in this case. Thus, I must respectfully dissent.
Initially, I note with disfavor that the complaint filed in the Blair County Court of Common Pleas is void on its face for failing to state a cause of action. The complaint is a computer generated form that Larson, for the most part, left blank. The only portions of the complaint that have been filled in are the plaintiffs address and birth date, and the defendant/father’s address and place of employment. Larson does not ask for support for the minor child in this form, as the space provided for this purpose was completed as “not applicable.” Thus, pursuant to Rule 206.1,1 would dismiss this petition for failure to state the material facts which constitute the grounds for relief.
Moreover, because Larson does not have the legal right to care for this child, he is precluded from petitioning any court for an award of child support. The Majority concludes that, because the child lives in his home, Larson has become vested with physical custody. However, I do not see support for this position in the statute. The rule governing who may bring an action for support states that such an action shall be brought “on behalf of a minor child by a person having custody of the minor_” Pa. R.C.P. 1910.3(2). Further, “custody” is defined as “the legal right to keep, control, guard, care for and preserve a child and includes the terms ‘legal custody,’ ‘physical custody,’ and ‘shared custody’!.]” Pa.R.C.P. 1915.1(b) (Emphasis added).
The Majority baldly asserts that Larson has physical custody of the child. However, he cannot have physical custody if he has no *732legal right to the actual physical possession and control of this child. I emphasize my belief that an individual cannot vest himself with legal rights regarding a child merely by asserting physical control over that child. In the present case, the court has awarded legal custody to the child’s paternal aunt; namely, Larson’s wife. Thus, pursuant to Rule 1910.3(2), she is the only individual with standing to bring an action for support against the child’s father.
Finally, I disagree with the Majority’s reliance upon Bratton v. Jury, 435 Pa.Super. 110, 644 A.2d 1259 (1994), for the proposition that a person who is not a parent has standing to bring an action for child support. In Bratton, Judge Popovich considered whether a maternal grandmother could petition the court for an order of support to be entered against an out-of-state father. In deciding this issue, however, the court merely asserted that “Clearly, appellee has primary physical custody of the children, and, thus, she has standing to bring a support action on the children’s behalf.” 435 Pa.Super. 110, 113, 644 A.2d 1259, 1261 (1994). The Court does not set forth any analysis to support this conclusion, nor is their resolution of this issue supported by citation to authority. Thus, I do not find this decision to be persuasive. Moreover, I fail to find support for the Majority’s decision in Trosky v. Mann, 398 Pa.Super. 369, 581 A.2d 177 (1990). In Trosky, the Court held that a father must be responsible for the necessary expenses that a minor has incurred prior to emancipation. Thus, because Trosky did not deal with the issue of child support, it is distinguishable from the case before us.
Based upon the foregoing, I would affirm the order that granted Diveglia’s preliminary objections and dismissed the complaint for support. Hence, this dissent.